DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communication filed on 28 September 2022.
Claims 1-20 are amended.
Claims 1-20 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 28 September 2022 have been fully considered but they are not persuasive. 
Claim Rejections Under 35 U.S.C. §112
The claims have been amended to address the objection(s)/rejection(s) presented in the prior Office Action. Accordingly, Examiner withdraws the corresponding objection(s)/rejection(s). New rejections are presented as a result of the entered amendments.
Claim Rejections Under 35 U.S.C. §101
Applicant argues that the claims provide a technical solution with a practical application. Examiner respectfully disagrees. The October 2019 Update clarifies how additional elements can impose meaningful limits on a recited judicial exception:
“Consideration of improvements is relevant to the integration analysis regardless of the technology of the claimed invention. That is, the consideration applies equally whether it is a computer-implemented invention, an invention in the life sciences, or any other technology. See, e.g., Rapid Litigation Management Ltd. v. CellzDirect, Inc., in which the court noted that a claimed process for preserving hepatocytes could be eligible as an improvement to technology because the claim achieved a new and improved way for preserving hepatocyte cells for later use, even though the claim is based on the discovery of something natural.71 Notably, the court did not distinguish between the types of technology when determining that the invention improved technology. However, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.72 Note, there is no requirement for the judicial exception to provide the improvement. The improvement can be provided by one or more additional elements (as in Diehr), or by the additional element(s) in combination with the recited judicial exception (as in Finjan).73 Thus, it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field.” (October 2019 Eligibility Update, page 13)

Drawing attention to the emphasized section, improvements in the judicial exception itself is not an improvement in technology. In the current case, regardless of whether or not applicant’s invention improves the recited judicial exception, improving a method, algorithm, or process of a judicial exception absent of any technological modification, would be an improvement to the judicial exception (e.g. via the improvement in the efficiency of the judicial exception), but does not improve computers or technology.
Applicant argues that the claims overcome the prior art and provide concrete technical steps on how to improve over the prior customary approaches. Examiner respectfully disagrees. Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See MPEP § 2106.05(I). Although the second step in the Alice/Mayo framework is termed a search for an “inventive concept,” the analysis is not an evaluation of novelty or non-obviousness, but rather, a search for an element or combination of elements that is sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the ineligible concept itself. Furthermore, tests for whether an element is conventional under Step 2B only applies to the additional elements recited and not to the abstract idea present within the claims. Improvement of technology by virtue of novelty or non-obviousness is not a test of eligibility.
Claim Rejections Under 35 U.S.C. §103
Applicant argues that the cited references fail to disclose or suggest any attempt to provide any amount that is a percentage of the transaction amount, let alone to try to speed up the disbursement of the refund, while analyzing fraud levels. Examiner respectfully disagrees. In response to applicant's argument that there is no teaching or discussion of the technical problem or solutions discussed in the present application in the cited prior art and that the prior art does not try to speed up the disbursement of the refund, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). With respect to the remaining aspects of said argument, Medina discloses analyzing the electronic transaction for fraud based on check information (i.e. transaction information). See at least column 1, line 55 – column 2, line 6. Medina discloses performing the analyses in real-time. See at least column 12, line 61 – column 13, line 11. Examiner notes this necessarily requires accessing a fraud database and necessarily occurs in response to receiving the electronic transaction before fully settling the electronic transaction. Medina discloses applying multiple thresholds to compare against the check score. Medina discloses applying partial holds of various percentages or portions based on which threshold is passed and applying availability in a specific time (e.g. made immediately available) based on passing these thresholds. See at least column 8, line 57 – column 9, line 20. Examiner notes this necessarily occurs before fully settling the transaction. Medina clearly discloses the claimed amendments.

Claim Objections
Claim 1 is objected to because of the following informalities:  
“before fulling settling” should be “before fully settling”  
Appropriate correction is required.


Claim Interpretation
Examiner notes that the exact percentage of funds is a matter of design choice and holds no patentable weight. As long as the art shows variability of the amount of funds settled based on the total transaction amount further based on a threshold then it reads on the claims.
Examiner notes that the phrases “above 50%” and “above 10%” include allowing the full amount (i.e. 100%) to be settled.
Examiner notes that the time periods claimed do not vary across thresholds and therefore have no functional relation to the claimed thresholds, therefore any art that has the capability to always settle the allowed percentage “virtually immediate” reads on these claims.
Applicant does not further elaborate in their specification what comprises a “transaction clearance party” as recited in Claim 11. Examiner therefore must afford it its broadest reasonable interpretation which includes any party associated with clearance of the transaction (which examiner notes includes the account issuer rendering Claim 11 as being broader in scope than Claim 10) which appears consistent with the specification at paragraph (0001) reproduced below. “At a high level, each party to the transaction will want to analyze the transaction for fraud and risk. Each of those parties have their own algorithms and issues they want to review which adds time to the process.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites in part, “instead of withholding the first percentage,…”. The specification is silent as to any exclusion of withholding the first percentage. At paragraphs (0001) and (00012) the specification discusses a typical four part model that may withhold funds until the transaction is address or the fraud investigated. However, this does not exclude withholding of the first percentage of funds and at best describes that withholding all funds until an investigation can be performed is undesirable. Ergo, at best the specification may implicitly describe not withholding the entirety of funds but certainly does not disclose excluding withholding of the first percentage of funds. This phrasing represents new matter.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in the preamble “A computer-implemented method comprising…”, however the body of the claims is silent as to where the computer implementation takes place [see Ex Parte Langemyr, No. 2008-1495 (28 May 2008).] Examiner will interpret the claims to recite the steps being performed by a computer processor for purposes of examination.
Any remaining claims not expounded upon are rejected based on their dependency to a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1 of the 101 Analysis:
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites a method of adjusting an electronic payment clearance. This is a process which is within the four categories of statutory subject matter.
Step 2A Prong 1 of the 101 Analysis:
The following limitations and/or similar versions are found in claim(s) 1:
Claim 1:
“receiving an electronic transaction from a merchant for a consumer wherein the electronic transaction comprises a payment from the consumer to the merchant;”
“in response to receiving the electronic transaction and before fully settling the electronic transaction accessing, in real time,…to determine a fraud level based on at least one of a group comprising the transaction, the merchant and the consumer;”
“in response to the fraud level being below a first threshold, determining a first percentage of funds the merchant before fully settling the transaction during a first time period, wherein the first time period is less than a period to fully settle the electronic transaction;”
“instead of withholding the first percentage, disbursing the first percentage of funds to the merchant, wherein the first percentage of funds is a portion of the payment of the electronic transaction.”
These limitations, as drafted, are a process that, under its broadest reasonable interpretation, describe fundamental economic principles or practices or could describe commercial or legal interactions but for the recitation of generic computer components. Nothing in the claims’ elements precludes the steps from practically describing commercial or legal interactions or fundamental economic principles or practices. For example, but for the recited computer language, the limitations in the context of this claim describes mitigating risk or could reasonably describe marketing or sales activities or behaviors. Mitigating risk is described when determining a fraud level for a transaction, and transferring a percentage of funds during a first time period based on said fraud level. Marketing or sales activities or behaviors is described when settling a percentage of a transaction during a first time period based on a fraud level. If a claim limitations, under their broadest reasonable interpretation, describes fundamental economic principles or practices or commercial or legal interactions but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Activity” grouping of abstract ideas. 
Dependent claim(s) 4 and 7 are directed to the following:
Claim(s) 4:
“…in response to the fraud level being below a second threshold, but above the first threshold, transferring a second percentage of funds to the merchant during a second time period.”
Claim(s) 7:
“…in response to the fraud level being below a third threshold, but above the first threshold and the second threshold, transferring a third percentage of funds to the merchant during a third time period.”
These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to certain methods of organizing human activity which include fundamental economic principles or practices or commercial and legal interactions such as mitigating risk or marketing or sales activities or behaviors respectively. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Dependent claim(s) 2-3, 5-6, 8-11 and 17-20 include the following limitations which are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements:
Claim(s) 2:
“…wherein in response to the fraud level being below the first threshold, the first percentage is 100%.”
Claim(s) 3:
“…wherein in response to the fraud level being below the first threshold, the first time period is virtually immediate.”
Claim(s) 5:
“…wherein in response to the fraud level being below the second threshold but the above first threshold, the second percentage of funds is above 50%.”
Claim(s) 6:
“…wherein in response to the fraud level being below the second threshold but the above first threshold, the second time period is virtually immediate.”
Claim(s) 8:
“…wherein in response to the fraud level being below the third threshold but above the first threshold and the second threshold, the second percentage of funds is above 10%.”
Claim(s) 9:
“…wherein in response to the fraud level being below the third threshold but above the first threshold and the second threshold, the third time period is virtually immediate.”
Claim(s) 10:
“…wherein the fraud database is from a transaction account issuer.”
Claim(s) 11:
“…wherein the fraud database is from a transaction clearance party..”
Claim(s) 17:
“…wherein the transaction comprises an amount..”
Claim(s) 18:
“…wherein the transaction comprises a good or service description.”
Claim(s) 19:
“…wherein the transaction comprises a transaction time.”
Claim(s) 20:
“…wherein the transaction comprises a merchant id or a merchant location.”
Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Step 2A prong 2 and Step 2B for these limitations therefore are the same as for the independent claims.
Accordingly, the claims recite an abstract idea.
	
Step 2A Prong 2 of the 101 Analysis:
This judicial exception is not integrated into a practical application. In particular, the independent claim(s) recite the following additional elements:
Claim 1:
“…a fraud database…”
The computer components (database) are recited at a high level of generality (i.e. as a generic storage) such that it amounts to no more than mere instructions to implement the judicial exception on a computer. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply implementing an abstract idea on a computer is not indicative of integration into a practical application (See MPEP § 2106.05(f).)
Dependent claim(s) 12-16 contain the following additional elements:
Claim(s) 12:
“…wherein the fraud database is accessed using an application programming interface.”
Claim(s) 13:
“…wherein the fraud database communicates using a protocol.”
Claim(s) 14:
“…a user interface…”
“…displays to the merchant the a first amount, the first time and the first percentage.”
Claim(s) 15:
“…a user interface…”
“…displays to the merchant a second amount, the second time and the second percentage.”
Claim(s) 16:
“…a user interface…”
“…displays to the merchant a second amount, the second time and the second percentage.”
The computer components (an application programming interface (API), database communication protocol, user interface) are recited at a high level of generality (i.e. as a generic API, generic database communication protocol and generic user interface) such that it amounts to no more than mere instructions to implement the judicial exception on a computer. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply implementing an abstract idea on a computer is not indicative of integration into a practical application (See MPEP § 2106.05(f).)
These elements are recited at a high level of generality (i.e., as simply displaying) such that they amount to no more than mere data gathering which is adding insignificant extra solution activity. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply adding insignificant extra-solution activity is not indicative of integration into a practical application (See MPEP § 2106.05(g).)
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims are directed to an abstract idea.
Step 2B of the 101 Analysis:
The database mentioned above is not described in further detail within the applicant’s specification. The API mentioned above is not described in further detail within the applicant’s specification beyond normal functions of an API. The database communication protocol mentioned above is not described in further detail within the applicant’s specification beyond normal functions of a database communication protocol. The user interface mentioned above is not described in further detail within the applicant’s specification. Therefore examiner must interpret these elements as generic computer components.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements identified in Step 2A Prong 2 amount to no more than mere instructions to implement the judicial exception on a computer or no more than mere data gathering or data outputting which only adds insignificant extra solution activity to the judicial exception. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Adding insignificant extra-solution activity cannot provide an inventive concept when the activities are well-understood routine and conventional. The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner: 
 (for displaying various data) Receiving or transmitting data over a network, (See MPEP § 2106.05(d)(II)).
The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medina, III et al. (US 10,210,522 B1 hereinafter Medina) in view of Hoffman (US 2021/0133722 A1 hereinafter Hoffman).
Claim 1
A method of adjusting an electronic payment clearance comprising:
receiving an electronic transaction from a merchant for a consumer wherein the electronic transaction comprises a payment from the consumer to the merchant; (Medina discloses receiving an electronically deposited check (i.e. electronic transaction). See at least column 1, lines 33-51. See the combination with Hoffman for electronic checks being used for merchant sales with a consumer.)
in response to receiving the electronic transaction and before fully settling the electronic transaction accessing, in real time, a fraud database to determine a fraud level based on at least one of a group comprising the transaction, the merchant and the consumer; and (Medina discloses analyzing the electronic transaction for fraud based on check information (i.e. transaction information). See at least column 1, line 55 – column 2, line 6. Medina discloses performing the analyses in real-time. See at least column 12, line 61 – column 13, line 11. Examiner notes this necessarily requires accessing a fraud database and necessarily occurs in response to receiving the electronic transaction before fully settling the electronic transaction.)
in response to the fraud level being below a first threshold, determining a first percentage of funds to the merchant before fulling settling the electronic transaction during a first time period wherein the first time period is less than a period to fully settle the electronic transaction; and (Medina discloses applying multiple thresholds to compare against the check score. Medina discloses applying partial holds of various percentages or portions based on which threshold is passed and applying availability in a specific time (e.g. made immediately available) based on passing these thresholds. See at least column 8, line 57 – column 9, line 20. Examiner notes this necessarily occurs before fully settling the transaction.)
instead of withholding the first percentage, disbursing the first percentage of funds to the merchant, wherein the first percentage of funds is a portion of the payment of the electronic transaction. (Medina discloses applying multiple thresholds to compare against the check score. Medina discloses applying partial holds of various percentages or portions based on which threshold is passed and applying availability in a specific time (e.g. made immediately available) based on passing these thresholds. See at least column 8, line 57 – column 9, line 20. Examiner notes this necessarily occurs before fully settling the transaction.)

Although Medina does disclose receiving electronic checks, they might not explicitly disclose that the received electronic transaction if from a merchant for a consumer. Hoffman teaches that merchant commerce (i.e. merchant-consumer transactions) can include electronic checks. See at least paragraph [0003].
It would be obvious for an electronic check received by Medina to represent a merchant-consumer transaction as taught by Hoffman because Hoffman teaches that such electronic transaction represent popular parts of merchant point of sale and internet commerce. See at least paragraph [0003].
Also, using a merchant-commerce electronic check as taught by Hoffman as an electronic check in the system of Medina is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 2
The computer-implemented method of claim 1, wherein in response to the fraud level being below the first threshold, the first percentage is 100%. (Medina discloses a threshold whereby all funds are made immediately available (i.e. 100%). See at least column 8, line 57 – column 9, line 20.)

Claim 3
The computer-implemented method of claim 1, wherein in response to the fraud level being below the first threshold, the first time period is virtually immediate. (Medina discloses a threshold whereby all funds are made immediately available (i.e. virtually immediate). See at least column 8, line 57 – column 9, line 20.)

Claim 4
The computer-implemented method of claim 1, further comprising in response to the fraud level being below a second threshold, but above the first threshold, transferring a second percentage of funds to the merchant during a second time period. (Medina discloses applying multiple thresholds to compare against the check score. Medina discloses applying partial holds of various percentages or portions based on which threshold is passed and applying availability in a specific time (e.g. made immediately available) based on passing these thresholds. See at least column 8, line 57 – column 9, line 20.)

Claim 5
The computer-implemented method of claim 4, wherein in response to the fraud level being below the second threshold but the above first threshold, the second percentage of funds is above 50%. (Medina discloses applying multiple thresholds to compare against the check score. Medina discloses applying partial holds of various percentages or portions based on which threshold is passed and applying availability in a specific time (e.g. made immediately available) based on passing these thresholds. See at least column 8, line 57 – column 9, line 20.)

Claim 6
The computer-implemented method of claim 4, wherein in response to the fraud level being below the second threshold but the above first threshold, the second time period is virtually immediate. (Medina discloses applying multiple thresholds to compare against the check score. Medina discloses applying partial holds of various percentages or portions based on which threshold is passed and applying availability in a specific time (e.g. made immediately available) based on passing these thresholds. See at least column 8, line 57 – column 9, line 20.)

Claim 7
The computer-implemented method of claim 4, further comprising in response to the fraud level being below a third threshold, but above the first threshold and the second threshold, transferring a third percentage of funds to the merchant during a third time period. (Medina discloses applying multiple thresholds to compare against the check score. Medina discloses applying partial holds of various percentages or portions based on which threshold is passed and applying availability in a specific time (e.g. made immediately available) based on passing these thresholds. See at least column 8, line 57 – column 9, line 20.)

Claim 8
The computer-implemented method of claim 7, wherein in response to the fraud level being below the third threshold but above the first threshold and the second threshold, the second percentage of funds is above 10%. (Medina discloses applying multiple thresholds to compare against the check score. Medina discloses applying partial holds of various percentages or portions based on which threshold is passed and applying availability in a specific time (e.g. made immediately available) based on passing these thresholds. See at least column 8, line 57 – column 9, line 20.)

Claim 9
The computer-implemented method of claim 8, wherein in response to the fraud level being below the third threshold but above the first threshold and the second threshold, the third time period is virtually immediate. (Medina discloses applying multiple thresholds to compare against the check score. Medina discloses applying partial holds of various percentages or portions based on which threshold is passed and applying availability in a specific time (e.g. made immediately available) based on passing these thresholds. See at least column 8, line 57 – column 9, line 20.)

Claim 10
The computer-implemented method of claim 1, wherein the fraud database is from a transaction account issuer. (See the combination with Hoffman below.)
	
	Although Medina does disclose processing a transaction for fraud (and therefore accessing a fraud database). They might not explicitly disclose wherein the fraud database is from a transaction account issuer. Hoffman discloses that a rule module nexus (which includes fraud rules) may be modified by an account issuer. See at least paragraph [0041].
	It would be obvious to access a fraud database from a transaction account issuer in Medina’s system as taught by Hoffman because doing so is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 11
The computer-implemented method of claim 1, wherein the fraud database is from a transaction clearance party. (See the combination with Hoffman below. Examiner notes to see the claim interpretation section regarding Claim 11.)

Although Medina does disclose processing a transaction for fraud (and therefore accessing a fraud database). They might not explicitly disclose wherein the fraud database is from a transaction clearance party. Hoffman discloses that a rule module nexus (which includes fraud rules) may be modified by an account issuer. See at least paragraph [0041].
	It would be obvious to access a fraud database from a transaction account issuer in Medina’s system as taught by Hoffman because doing so is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 12
The computer-implemented method of claim 1, wherein the fraud database is accessed using an application programming interface. (See the combination with Hoffman)
	
	Although Medina does disclose accessing a fraud database they might not explicitly disclose communication using APIs. Hoffman teaches that a user interface apparatus for a transaction rules manager nexus may interface using APIs. See at least paragraphs [0408] and Fig. 4.
	It would be obvious to access the fraud database of Medina using APIs as taught by Hoffman because Hoffman additionally teaches the motivation that these API allow the apparatuses to issue commands between interfaces. See at least paragraph [0408].
Also, using APIs as taught by Hoffman to interface with the database of Medina is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 13
The computer-implemented method of claim 1, wherein the fraud database communicates using a protocol. (Medina discloses analyzing the electronic transaction for fraud based on check information (i.e. transaction information). See at least column 1, line 55 – column 2, line 6. Examiner notes this necessarily requires accessing a fraud database which necessarily requires a protocol communication with said database.)

Claim 14
The computer-implemented method of claim 1, wherein a user interface displays to the merchant the a first amount, the first time and the first percentage. (Medina discloses sending a notification as to whether the transaction was paid or held in part. See at least column 9, lines 33-40. Medina discloses notifications can be used to present users with hold or availability information including a first amount that will be made immediately (i.e. amount and time), amount that will be made after a time period (examiner notes this together with the first amount is equivalent to percentage). See at least column 11, lines 5-12.) 

Claim 15
The computer-implemented method of claim 4, wherein a user interface displays to the merchant a second amount, the second time and the second percentage. (Medina discloses sending a notification as to whether the transaction was paid or held in part. See at least column 9, lines 33-40. Medina discloses notifications can be used to present users with hold or availability information including a first amount that will be made immediately (i.e. amount and time), amount that will be made after a time period (examiner notes this together with the first amount is equivalent to percentage). See at least column 11, lines 5-12.)

Claim 16
The computer-implemented method of claim 7, wherein a user interface displays to the merchant a third amount, the third time and the third percentage. (Medina discloses sending a notification as to whether the transaction was paid or held in part. See at least column 9, lines 33-40. Medina discloses notifications can be used to present users with hold or availability information including a first amount that will be made immediately (i.e. amount and time), amount that will be made after a time period (Examiner notes this together with the first amount is equivalent to percentage). See at least column 11, lines 5-12.)

Claim 17
The method of claim 1, wherein the transaction comprises an amount. (Medina discloses transaction information may include amount. See at least column 5, lines 54-67.)

Claim 18
The computer-implemented method of claim 17, wherein the transaction comprises a good or service description. (Medina discloses transaction information may include check memo (i.e. what the check is for). See at least column 5, lines 54-67.)

Claim 19
The computer-implemented method of claim 17, wherein the transaction comprises a transaction time. (See combination with Hoffman below.)

	Although Media does disclose various transaction information, they might not explicitly disclose the transaction comprising a transaction time. Hoffman teaches that transaction information may be timestamped. See at least paragraph [0293].
	It would be obvious to timestamp the transactions in Medina as taught by Hoffman because doing so is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 20
The computer-implemented method of claim 17, wherein the transaction comprises a merchant id or a merchant location. (See the combination with Hoffman below.)

Although Media does disclose various transaction information, they might not explicitly disclose the transaction comprising a merchant id or a merchant location. Hoffman teaches that transaction information may include a merchant id. See at least paragraphs [0331] and [0368].
	It would be obvious to include merchant id in the transaction information of Medina as taught by Hoffman because doing so is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Clausen et al. (US 2021/0334813 A1) discloses putting a partial hold on an account allowing a funds transfer for a percentage amount of total requested funds and requiring a designated amount of time to pass before the balance may be withdrawn.
Lacoss-Arnold et al. (US 2022/0114566 A1) discloses a hold may be placed on a funds transfer for a percentage of the amount of the funds transfer based on thresholds. Examiner notes the date on the Lacoss-Arnold reference makes it invalid as prior art however the subject matter disclosed is pertinent to the applicant’s disclosed invention.
Wiesman (WO 2016144701 A1) discloses risk based decisioning for transaction clearance.
Liu et al. (“A Survey of Payment Card Industry Data Security Standard”) discloses security protocols applied to transaction settlement.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J HILMANTEL whose telephone number is (571)272-8984. The examiner can normally be reached M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.H./Examiner, Art Unit 3691                                                                                                                                                                                                        
/HANI M KAZIMI/Primary Examiner, Art Unit 3691